Citation Nr: 1512856	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to June 25, 2010 for the award of a 50 percent rating for mood disorder, not otherwise specified (NOS), with depressive, hypomanic, and anxious symptoms.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

4.  Entitlement to a rating in excess of 10 percent for left knee laxity, effective February 27, 2013.

5.  Entitlement to a compensable rating for right hip strain, to include whether the reduction in the evaluation from 10 to 0 percent, effective February 1, 2012, was proper.

6.  Entitlement to a compensable rating for left hip strain, to include whether the reduction in the evaluation from 10 to 0 percent, effective February 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force Reserve, to include a period of initial active duty for training (IADT) from August 1998 to November 1998.  She also served in the U.S. Navy Reserve, to include a period of full-time duty for training and administration of the reserves (TAR) from May 2000 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

By the September 2010 rating decision, the RO, in pertinent part, increased the rating for mood disorder, NOS, with depressive, hypomanic, and anxious symptoms from 30 to 50 percent, effective June 25, 2010, and denied ratings in excess 10 percent for chondromalacia of each knee.  The Veteran appealed, maintaining that the 50 percent rating for her mood disorder should have been made effective from April 2008, when she filed her original claim for service connection for that disorder, and that higher ratings were warranted for her service-connected knees disabilities.

By the November 2011 rating decision, the RO implemented an August 2011 proposal to reduce the Veteran's ratings for right and left hip strain from 10 to 0 percent, effective February 2012.  The Veteran appealed, maintaining that the reductions were improper.

In November 2013, while the appeal of the aforementioned matters was pending, the RO granted a separate 10 percent rating for left knee laxity, effective February 27, 2013.  That same month, the RO issued a statement of the case (SOC) addressing the matter of the Veteran's entitlement to higher (compensable) ratings for her service-connected hip disabilities.  As such, the issues developed for appeal have been characterized as set forth on the title page.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been prepared and associated with the record.

During the August 2014 hearing, the Veteran submitted a waiver of initial review by the agency of original jurisdiction (AOJ) of updated VA treatment records that were added to the record later that month.  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The Board's present decision is limited to the matter of the Veteran's entitlement to an effective date prior to June 25, 2010 for the award of a 50 percent rating for mood disorder, NOS, with depressive, hypomanic, and anxious symptoms.  For the reasons set forth below, the remaining issues on appeal are being REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a rating decision entered in September 2009, the AOJ granted service connection for mood disorder, NOS, with depressive, hypomanic, and anxious symptoms, evaluated as 30 percent disabling, effective April 23, 2008.

2.  In June 2010, the Veteran requested reconsideration of the rating assigned for her mood disorder, based on VA outpatient treatment records; such records, procured later that month, contained additional information with respect to the Veteran's symptoms and level of disability.

3.  It is at least as likely as not that during the period from April 23, 2008 to June 24, 2010, the Veteran's disability picture related to service-connected mood disorder more nearly approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW
Resolving doubt in the Veteran's favor, an effective date of April 23, 2008 is warranted for the award of a 50 percent rating for mood disorder, NOS, with depressive, hypomanic, and anxious symptoms.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400, 4.3, 4.130, Diagnostic Code 9435 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish an effective date prior to June 25, 2010 for the award of a 50 percent rating for mood disorder, NOS, with depressive, hypomanic, and anxious symptoms.  Specifically, she maintains that the 50 percent rating for her mood disorder should be made effective from April 2008, when she filed her original claim for service connection for that disorder.

As set forth below, the Board is granting an effective date of April 23, 2008 for the award of a 50 percent rating for the Veteran's service-connected mood disorder.  As the Board is granting the full benefit sought on appeal, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), have been satisfied.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year after separation from such service.

Following notification of an initial review and adverse determination by the AOJ, a notice of disagreement (NOD) must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.

Applicable regulations provide that, if new and material evidence was received during an applicable appellate period following an AOJ decision (one year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young at 468.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Mood disorder, NOS is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

The next higher rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas," i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9435.

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor which may be considered in evaluating psychiatric disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).

GAF scores ranging between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.

(The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in April 2014, the amendments are not applicable.)

In the present case, the evidence shows that the Veteran filed her original claim for compensation for a psychiatric disorder (claimed as depression) on April 23, 2008.  In a September 2009 rating decision, the AOJ granted service connection for mood disorder, NOS, with depressive, hypomanic, and anxious symptoms, evaluated as 30 percent disabling, effective April 23, 2008.

However, in June 2010-within one year of the September 2009 rating decision-the Veteran requested "reconsideration" of the rating assigned for her mood disorder, based on VA outpatient treatment records.  Such records, procured later that month, contained additional information with respect to the Veteran's symptoms and level of disability, and were therefore "new and material" to her claim.  Inasmuch as her claim was not thereafter readjudicated until September 2010 (when, as noted previously, a 50 percent rating was assigned, effective June 25, 2010), and she perfected an appeal of the September 2010 decision, the September 2009 decision is not final and binding with respect to the 30 percent rating then assigned, and does not stand as a barrier to an award of an earlier effective date for the 50 percent rating.  See 38 C.F.R. § 3.156(b); Young, supra.

Turning to the question of whether a 50 percent rating is warranted prior to June 25, 2010, the Board is persuaded that such rating is warranted effective June 23, 2008 (the date of receipt of the Veteran's claim for service connection).  The Board acknowledges that a VA examiner in September 2009 indicated that the Veteran's mood disorder was manifested by "occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation."  The Board notes, however, that the report of that examination reflects that the Veteran gave a history of significant instability since undergoing a divorce in 2008, with many ongoing stresses and disorganized and chaotic situations in her life (including marital tensions/divorce, family tensions, geographic relocation, difficulty sustaining employment, limited support system, financial concerns, and homelessness); intermittent feelings of depression, with decreased energy and increased desire to sleep; irritability; periods of racing, pressured, and tangential thinking; intermittent anxiety; and occasional panic attacks while driving.  The report also reflects that, on examination, she appeared slightly pressured at times and exhibited some deficits of working/short-term memory and attention and focus.  It was further noted that she had had no remissions of her ongoing difficulties with anxiety and depression during the past year.

In addition, VA treatment records contemporaneous with the Veteran's claim, beginning in approximately May 2008, and continuing through at least late 2009, indicate that the Veteran reported feeling depressed most of the time, with hypersomnia, fatigue, and a feeling of being overwhelmed; endorsed symptoms of lack of motivation, hopelessness, feelings of worthlessness and guilt, and anhedonia; and reported that her emotions were unregulated, and that she had mood swings.  Objectively, it was noted that she seemed to have a poorly differentiated core, without a lot of observing capacity and poor regulation; that she was somewhat lacking in self-awareness of her environment; that she was tearful, anxious, and/or emotionally labile at times, in reaction to various life stressors; that her thinking was disorganized, scattered, and/or tangential at times; that she was difficult to redirect; and that she had difficulty adhering to rules while living in a shelter.

The evidence appears to reflect somewhat of a decrease in symptomatology beginning around November 2009, with reports indicating that the Veteran appeared more calm and less disheveled than she had previously.  However, the reports from that period continue to reflect the presence of stress; feelings of sadness, depression, and anxiety; tearfulness; and periods of feeling overwhelmed.  Moreover, she was quite consistently assigned GAF scores in the range of 53 to 55 during that time frame (from June 2008 through June 2010 (with two outliers (48 and 50), in April 2010)), which, as noted above, are generally indicative of "moderate" symptoms or "moderate" difficulty in social, occupational, or school functioning.

The Board acknowledges that some of the evidence from the period in question suggests that a portion of the Veteran's symptoms may have been due to a comorbid condition, such as attention deficit hyperactivity disorder or personality disorder.  However, the evidence is far from clear in that regard.  See Mittleider v. West, 11 Vet. App. 181 (1998) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability versus a service-connected disability in the absence of medical evidence which does so).  In view of that fact, and in light of the totality of the evidence, the Board is persuaded that the Veteran's disability picture prior to June 25, 2010 more nearly approximated occupational and social impairment with reduced reliability and productivity, so as to warrant the assignment of a 50 percent rating for her service-connected mood disorder, effective April 23, 2008.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 4.3.


ORDER

An effective date of April 23, 2008 for the award of a 50 percent rating for mood disorder, NOS, with depressive, hypomanic, and anxious symptoms is granted, subject to the laws and regulations governing payment of monetary benefits.



REMAND

The record on appeal contains VA mental health records for the period from September 2009 to August 2011.  However, it does not contain records of the Veteran's other VA medical care from that time frame.  Because that evidence, if procured, could bear on the outcome of the claims remaining on appeal, efforts must be made to obtain it.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

During the August 2014 Board hearing, the Veteran testified to the presence of knee symptomatology not previously noted at the time of the most recent VA examination of her knees in February 2013.  Specifically, she indicated that she was experiencing instability of both knees (including the right knee), painful motion, locking, swelling, and stiffness, and that, as result, her physical activity was "really, really limited."  In addition, the Veteran's representative advanced argument to the effect that the most recent examination of the Veteran's hips, also conducted in February 2013, did not accurately reflect the current status of the Veteran's hip disabilities.  As such, he requested that the Veteran be afforded another examination.

Under the circumstances, in light of testimony suggesting that the Veteran's knee and hip disabilities may have increased in severity since the time of the most recent examinations in February 2013, or that the information contained in the reports of those examinations is otherwise not current and/or accurate, new examinations are required.  See, e.g., 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

In August 2011, the Veteran requested a predetermination hearing in connection with the AOJ's proposal to reduce the Veteran's ratings for right and left hip strain.  She withdrew her request for hearing in October 2011, in lieu of a new examination.  However, in December 2011, after the rating reductions were effectuated, the Veteran renewed her request for an AOJ hearing in connection with the reductions.  Significantly, although the Veteran has since been afforded a Board hearing on the reduction issues, she has not been afforded an AOJ hearing on those issues.  On remand, the AOJ should clarify whether the Veteran still wishes to have an AOJ on the reduction issues, and, if so, schedule her for an appropriate hearing.

Finally, the Board notes that records of the Veteran's treatment through the VA Medical Center (VAMC) in Denver, Colorado were last associated with the record on August 25, 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment she may have undergone since that time, in order to ensure that the claims remaining on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any VA treatment the Veteran has received for the disabilities of her hips and knees through the VAMC in Denver, Colorado between September 2009 and August 2011, and since August 25, 2104, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of her hips and knees.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected bilateral hip and knee disabilities.

a.  The Hips:  The examiner should conduct range of motion studies on each hip.  The examiner should indicate whether extension is limited and, if so, whether it is limited to more or less than 5 degrees; whether flexion is limited and, if so, whether it is limited to 45, 30, 20, or 10 degrees; whether there is any limitation of abduction and, if so, whether the Veteran can cross her legs and whether motion is lost beyond 10 degrees; and whether there is any limitation of rotation and, if so, whether the Veteran can toe-out more than 15 degrees.  The examiner should also fully describe any noted impairment of the hip, including any noted ankylosis, flail joint, fracture, or malunion.

After reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

b.  The Knees:  With respect to the knees, the examiner should specifically indicate whether there is any evidence of recurrent subluxation or lateral instability of either knee and, if so, whether such subluxation and/or lateral instability is best described as slight, moderate, or severe; whether the Veteran has symptomatic or removed semilunar cartilage; whether she has frequent episodes of locking in either knee; and whether her disability is manifested by effusion into the joint.

The examiner should also conduct range of motion studies on each knee.  The examiner should first record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.

After reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In providing the information requested, the examiner should discuss the medical significance, if any, of the fact that, on VA clinical evaluation in July 2012, the Veteran was given an impression of chondral/degenerative tears, bilaterally, with patellar maltracking, and what appears to be a reference to a tear of the medial meniscus on the left.  The examiner should also discuss the significance, if any, of the findings on magnetic resonance imaging (MRI) of the knees in September 2012; and the fact that the Veteran's VA problem list, as reflected in her clinical records, includes right knee lateral laxity, and whether there is any medical basis for such a finding.

3.  Clarify whether the Veteran still wishes to have an AOJ hearing in connection with the reduction of her ratings for her bilateral hip disabilities.  If she does, schedule her for such a hearing and notify her and her representative of the date, time, and location of the hearing.  If not, the record should be annotated to reflect the withdrawal of the hearing request.  If a hearing is held, a transcript of the hearing must be associated with the record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and her representative should be issued a supplemental SOC (SSOC).  The SSOC should contain, among other things, a citation to, and summary of, 38 C.F.R. § 3.105(e).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


